Title: Memorandum from Thomas Jefferson to William Alston on Wine, 15 August 1818
From: Jefferson, Thomas
To: Alston, William


          White Hermitage wine costs about 4. or 4½ francs the bottle. the best crop is that of M. Jourdans, who has always furnished me. it is a little silky. but he furnishes Majr Butler with that which is quite dry, which is preferred by some, according to taste, and is a superlatively fine wine.
          
          The best claret (except the 4. crops) is furnished by M. Bergasse of Marseilles at 1. franc the bottle, ready bottled &  2 or 3. years old, ready for drinking.
          
          Apply for the above to M. Cathalan Consul of the US. at Marseilles, who having been in the habit of furnishing them to me annually for 30. years past, will understand at once the particular kind or crop called for.
          
          Mr Appleton of Leghorn can procure the best crop of the Florence wine called Montepulciano, which if put into good black bottles well cimented will come perfect. I have not lost 1. bottle in 100. in this way,  whereas in the flask one half is generally lost.
          this costs 25. cents the quart bottle when put on board the ship. it is certainly the first of all the Italian wines.
          
            Th:J.Aug. 15. 18.
          
        